Citation Nr: 1811375	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right hand disability, to include as secondary to a lumbosacral strain with chronic low back pain and functional loss.

2. Entitlement to service connection for a right shoulder disability, to include as secondary to a lumbosacral strain with chronic low back pain and functional loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing (Travel Board Hearing) before the undersigned Veterans Law Judge in August 2014 and a transcript of the hearing has been associated with the claims file.

These claims were previously before the Board at which time they were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that he injured his right hand and right shoulder during service while moving a desk.  Alternately, the Veteran contends that he has a right hand and right shoulder disability as a result of his service-connected lumbosacral strain with chronic low back pain and functional loss.

First addressing the Veteran's right hand disability, the evidence of record includes a May 2015 VA examination report in which the examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records (STRs) document a contusion injury to the distal right thumb in September 1981 with subsequent nail removal.  No other notes found indicate any ongoing sequelae resulting from this acute and apparently self-limiting injury; there is no evidence of a chronic hand condition during service.
In March 2017, the Board remanded the Veteran's claim to obtain an additional VA examination report which included an opinion as to causation and aggravation, addressed the Veteran's lay statements, and provided a clear diagnosis.  As a result, a May 2017 VA examination report was associated with the claims file.  The May 2017 VA examiner diagnosed the Veteran with right thumb strain and cervical radiculopathy, and, after noting the Veteran's contention that he injured his right hand while moving a desk in service, the May 2017 VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran was treated for a right thumb injury in 1981, but there was no evidence of chronic and ongoing treatment for a thumb joint impairment while on active duty.  The examiner further reasoned that there is a gap in medical treatment of approximately 32 years related to the claimed right hand condition, and current x-rays do not demonstrate any degenerative or post traumatic changes.
With regard to secondary service connection, the May 2017 VA examiner opined that it was less likely than not that the Veteran's claimed condition was proximately due to or the result of his service-connected lumbosacral strain with chronic low back pain and functional loss.  The examiner reasoned that the Veteran's conditions are separate and distinct and unrelated.  
The Board finds the May 2017 VA examiner opinion insufficient to adjudicate the Veteran's claim.  Specifically, the May 2017 VA examiner did not discuss the Veteran's complaint of complete weakness of all extremities and hand tremors documented in his STRs in rendering his opinion.  Therefore, an addendum opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Turning to the Veteran's right shoulder disability, the evidence of record includes a May 2015 VA examination report in which the examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's STRs are silent for a right shoulder condition or complaints during service.

In March 2017, the Board remanded the Veteran's claim to obtain an additional VA examination report which addressed the Veteran's lay statements.  As a result, a May 2017 VA examination report was associated with the claims file.  The May 2017 VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in, during, or is otherwise related to his active duty service.  The examiner reasoned that the medical records are silent for evaluation, diagnosis, and treatment of a right shoulder condition while on active duty.

The Board finds the May 2017 VA examiner opinion insufficient to adjudicate the Veteran's claim.  Specifically, the May 2017 VA examiner based his opinion on the lack of a documented right shoulder injury in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  Therefore, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's right hand disability, to include cervical radiculopathy.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right hand disability (cervical radiculopathy and right thumb strain) had onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  

In formulating his/her opinion, the examiner is asked to specifically discuss the Veteran's contention that he injured his right hand during service while moving a desk.  Although this injury is not specifically documented in the Veteran's service treatment records, his records do document complaints of weakness of all extremities and hand tremors.  In the event that the examiner determines that these complaints are unrelated to the reported injury involving lifting a desk, the examiner should provide an opinion as to whether the Veteran's current diagnoses are otherwise related to the aforementioned notations in the STRs.

The examiner is also asked to specifically discuss the September 1981 nail injury of the right thumb and the Please note that a VA examiner opinion which only relies on the absence of evidence in the Veteran's service treatment records to provide a negative opinion is inadequate.

(b) Is it at least as likely as not that the diagnosed right hand disability (right thumb strain and cervical radiculopathy) was caused or aggravated by the Veteran's service-connected lumbosacral strain with chronic low back pain and functional loss?  The examiner should note that this question requires two opinions: one for proximate causation and one for aggravation.  The examiner should specifically discuss the article referenced in the September 2016 Informal Hearing Presentation (IHP).  

If aggravation is found, to the extent possible, the examiner should establish a baseline level of severity of the right hand disability prior to aggravation by the lumbosacral strain with chronic low back pain and functional loss. 

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Schedule the Veteran, if necessary, for a VA examination to determine the nature, etiology, and date of onset of the Veteran's right shoulder disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right shoulder disability (right shoulder arthritis, impingement, and rotator cuff strain) had onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  

In formulating his/her opinion, the examiner is asked to specifically discuss the Veteran's contention that he injured his right shoulder during service while moving a desk.  The examiner should also discuss the article referenced in the September 2016 IHP.  

Please note that a VA examiner opinion which only relies on the absence of evidence in the Veteran's service treatment records to provide a negative opinion is inadequate.

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



